*1170OPINION.
Smith :
The taxing act permits a corporate taxpayer to deduct from gross income in its income-tax returns ordinary and necessary expenses. Section 234(a)(1), Revenue Act of 1921. The respondent disallowed the deduction of the cost of moving and resetting machines upon the supposition that it represented the cost of improvements and betterments. The evidence clearly shows, however, that such was not the case. The amount was a legal deduction from gross income.

Judgment will be entered on 16 days’ notice, under Rule 60.

Considered by Littleton, Trussell, and Love.